Award for an injury received on Governor’s island, territory ceded by the State of New York to the United States government. The employer is a New York corporation. It functioned as an employer at no place except on Governor’s island. The proof in this matter differs from that given in Matter of Walsh v. Apt. Engineering & Contracting Co., Inc. (240 App. Div. 919) and no concession of liability is made in here. The injury was received outside of the State of New York, and the work was not incidental to a business carried on within the State. Award reversed and ciaim dismissed, with costs against the State Industrial Board. Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ., concur.